Citation Nr: 1046400	
Decision Date: 12/13/10    Archive Date: 12/20/10

DOCKET NO.  07-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a rating in excess of 30 percent for facial scars 
as a residual of service connected squamous cell carcinoma.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from August 1956 to August 
1961 and August 1963 to November 1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from August 2006 and October 2006 rating decisions by a 
Regional Office (RO) of the Department of Veterans Affairs (VA).  
Initially, the issue on appeal was treated as two separate 
issues.  The issues were scar of the lower lip and then scars of 
the nose and face; both issues were considered as residuals of 
squamous cell carcinoma.  By way of an October 2008 rating 
action, the issues were combined into facial scars as residuals 
of squamous cell carcinoma with an assigned rating that increased 
from 10 percent to 30 percent.   

The Board notes the most recent rating action resulted in a 
partial grant of the benefits sought.  Since ratings higher than 
30 percent are available, and the Veteran is presumed to be 
seeking the maximum benefits, the claim remains on appeal.  See 
AB v. Brown, 6 Vet., App. 35 (1993).


FINDING OF FACT

The Veteran's facial scars as residuals of service connected 
squamous cell carcinoma are not productive of visible or palpable 
tissue loss and either gross distortion or asymmetry of two 
features or paired sets of features, or; with four 
characteristics of disfigurement.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for facial 
scars as a residual of service connected squamous cell carcinoma 
are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. 
§§ 4.1-4.7, 4.118, Diagnostic Code 7800 
(2008 & 2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

 Laws and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate 
diagnostic codes identify the various disabilities. Where there 
is a reasonable doubt as to the degree of disability, such doubt 
will be resolved in favor of the claimant.  38 C.F.R. §§ 3.102, 
4.3, 4.7.  In addition, the Board will consider the potential 
application of the various other provisions of 38 C.F.R., Parts 3 
and 4, whether or not they were raised by the appellant, as well 
as the entire history of the Veteran's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  The exception is for 
successive rating criteria which require all listed criteria to 
be met.  Tatum v. Shinseki, Vet. App. 152, 156 (2009).  

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.

In cases where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the recorded 
history of a disability in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 Vet. 
App. 55 (1994); 38 C.F.R. § 4.2.  In such cases, staged ratings 
are appropriate when the factual findings show distinct time 
periods where the service- connected disability exhibits symptoms 
that would warrant different ratings for each such distinct time 
period.  The relevant focus for adjudicating an increased rating 
claim is on the evidence concerning the state of the disability 
from the time period one year before the claim was filed until VA 
makes a final decision on the claim. See generally Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran is presently in receipt of a 30 percent rating for 
facial scars as a residual of squamous cell carcinoma pursuant to 
Diagnostic Code 8100.  38 C.F.R. § 4.118, Diagnostic Code 8100.  
Diagnostic Code 8100 pertains to scars located on the head, face, 
or neck.  A 30 percent rating is assigned when there is visible 
or palpable tissue loss and either gross distortion or asymmetry 
of one feature or paired set of features, or; with two or three 
characteristics of disfigurement; a 50 percent rating is assigned 
for visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of features, or; with 
four or five characteristics of disfigurement; and, an 80 percent 
rating is provided when there is visible or palpable tissue loss 
and either gross distortion or asymmetry of three or more 
features or paired sets of features, or; with six or more 
characteristics of disfigurement.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2010).

Under note (1), the 8 characteristics of disfigurement for 
purposes of evaluation under Section 4.118, are: a scar 5 or more 
inches (13 or more cm.) in length; scar at least one- quarter 
inch (0.6 cm.) wide at widest part; surface contour of scar 
elevated or depressed on palpation; scar adherent to underlying 
tissue; skin hypo- or hyper- pigmented in an area exceeding six 
square inches (39-sq. cm.); skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an area exceeding six square 
inches (39 sq. cm.); underlying soft tissue missing in an area 
exceeding six square inches (39-sq. cm.); and skin indurate and 
inflexible in an area exceeding six square inches (39- sq. cm.).

Pursuant to Note 2, tissue loss of the auricle is to be rated 
under Diagnostic Code 6207 (loss of auricle).  Pursuant to Note 
3, the adjudicator is to take into consideration unretouched 
color photographs when evaluating under these criteria. 38 C.F.R. 
§ 4.118, Diagnostic Code 7800, Notes 1-3 (2010).

Effective October 23, 2008, the rating code was revised.  
Diagnostic Code 7800 essentially remained unchanged with the 
addition of Note (4) and Note (5).  Note 4 stated separately 
evaluate disabling effects other than disfigurement that are 
associated with individual scar(s) of the head, face, or neck, 
such as pain, instability, and residuals of associated muscle or 
nerve injury, under the appropriate diagnostic codes and apply § 
4.25 to combine the evaluation(s) with the evaluation assigned 
under this diagnostic code.  Note 5 states the characteristics of 
disfigurement may be caused by one scar or multiple scars, the 
characteristics required to assign a particular evaluation need 
not be caused by a single scar in order to assign that 
evaluation.

The law provides that where a law or regulation changes after the 
claim has been filed, but before the administrative or judicial 
process has been concluded, the version most favorable to the 
Veteran applies unless provided otherwise.  See VAOGCPREC 7-2003.  
The regulations expressly state that the effective date of any 
increased rating granted pursuant to the revised rating code 
cannot be assigned prior to October 23, 2008.  38 C.F.R. § 4.118.  
In addition, it was specifically provided that this amendment 
shall apply to all applications for benefits received by VA on or 
after October 23, 2008. A veteran whom VA rated before such date 
under diagnostic codes 7800, 7801, 7802, 7803, 7804, or 7805 of 
38 CFR § 4.118 may request review under these clarified criteria, 
irrespective of whether his or her disability has worsened since 
the last review. The effective date of any award, or any increase 
in disability compensation, based on this amendment will not be 
earlier than the effective date of this rule, but will otherwise 
be assigned under the current regulations regarding effective 
dates, 38 CFR § 3.400, etc.  73 Fed. Reg. 54708 (September 23, 
2008). 

Evidence

In November 2001, the Veteran sought private treatment from P.L., 
MD, for basal cell carcinoma treatment of the facial area.  Dr. 
P.L. removed squamous and basal cell carcinoma of left cheek 
during the course of treatment.  In March 2003 treatment notes, 
Dr. P.L. concluded both removals were well healed with good 
cosmetic outcomes.  However, he observed that the Veteran 
experienced crusting around the mouth.  Dr. P.L. referred the 
Veteran to the VA Medical Center (VAMC) to obtain an appropriate 
biopsy for this symptom.  

VA treatment records from 2002 through 2004 show that the Veteran 
was followed at the dermatology clinic for basal and squamous 
cell carcinoma.  VA treatment notes, dated September 2004, showed 
that the Veteran had a biopsy of two large lesions above and 
below his mouth.  A December 2004 addendum showed that Mohs 
excision of the forehead basal cell carcinoma, right lower lip 
and right chin, was recommended.  

A VA examination report, dated March 2006, is associated with the 
record.  The examiner noted that the Veteran had an extensive 
treatment history for basal and squamous cell cancers, including 
over 20 removal surgeries and multiple skin grafts for the nose 
and lips.  The Veteran denied infection, pain, or ulceration of 
the scars.  Clinical examination showed that the entire nose was 
replaced by a 5 centimeter (cm) by 5cm skin graft.  It also 
revealed telangiectasias and hypopigmentation of the nose.  
However, the nose skin graft was not productive of decreased 
sensation, depression, or ulcerations.  The examiner commented 
that multiple areas of telangiectasias and scaling were present 
over the entire face.  He also noted a 3cm by 0.5cm depressed 
area posterior to the right ear due to skin graft.  The area did 
not show signs of ulceration or decreased sensation.  Clinical 
examination revealed a 2cm by 2cm depression at the corner of the 
right lip without ulceration.  The examiner observed multiple 
areas of scaling and scaly erythematous lesions surrounding the 
lips.  He referred to the included untouched color photographs 
for details.  The examiner diagnosed multiple basal cell, 
squamous cell and actinic keratoses, in the past.  Also he 
diagnosed scars posterior to the left ear and right corner of the 
lip.    

In March 2008, private treatment records by T.Q., MD showed that 
the lesion of the lip was removed with an adjacent tissue 
transfer.  The procedure created a defect of 3cm by 2.5cm.  



Analysis

The criteria for the next higher schedular rating (50 percent) 
contemplates visible or palpable tissue loss and either gross 
distortion or asymmetry of two features or paired sets of 
features, or; with four or five characteristics of disfigurement.  
38 C.F.R. § 4.118, Diagnostic Code 7800 (2010).  The record shows 
the Veteran had several squamous cell lesions removed from his 
face.  The Board reviewed the untouched color photograph taken at 
the March 2006 VA examination.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 3.  The photographs do not indicate that gross 
distortion or asymmetry of two features or paired sets of 
features resulted from visible or palpable tissue loss has 
occurred.  However, they confirm multiple lesions or scars from 
lesion removal surrounding the lips and chin.  The Board notes 
the VA examination report confirms a 2cm by 2cm depression at the 
corner of the right lip, but the depression does not result in a 
gross distortion of the facial area.  

The Board has considered whether at least four characteristics of 
disfigurement are present as outlined by Note 1 of 38 C.F.R. § 
4.118, Diagnostic Code 7800 (2010).  The VA examiner described 
the following areas: 5cm by 5cm skin graft of the nose with 
multiple telangiectasias and hypopigmentation; 3cm by 0.5cm 
depressed area posterior right ear; and 2cm by 2cm depression on 
the corner right lip.  The VA examination report and accompanying 
photographs also confirmed multiple areas of scaling and scaly 
erythematous lesions around the lips; however these items of 
evidence do not indicate that the affected area is at least 39 
square (sq) cm.  As a result they are not considered a 
characteristic of disfigurement.  Similarly, the nose skin graft 
is less than 39 sq cm, and review of untouched color photograph 
does not show a significant difference in skin appearance.  The 
Board finds it does not meet the criteria to be considered a 
characteristic of disfigurement.  The depression on the right lip 
corner is considered a characteristic of disfigurement as the 
surface contour of the scar is depressed.  The VA examination 
photographs also show a 3cm by 0.5cm depressed area posterior to 
the right ear as a result of skin graft.  The area is well healed 
and does not result in decreased sensation or ulceration.  
However as it is a depressed area of the head, it meets the 
definition of a characteristic of disfigurement.  The March 2008 
private treatment notes show a lip lesion removal resulting in a 
3cm by 2.5cm defect.  The Board will consider this removal as 
showing a scar greater than 0.6cm wide.  

Careful review of the record shows the Veteran presently has 
three characteristics of disfigurement: depressed area above his 
lip, depressed area posterior right ear, and lesion removal 
resulting in 3cm by 2.5cm defect.  38 C.F.R. § 4.118, Diagnostic 
Code 7800, Note 1.  Since Diagnostic Code 7800 is a successive 
rating criteria, 38 C.F.R. § 4.7 is not for application.  Tatum, 
supra.  The absence of at least four characteristics of 
disfigurement precludes assignment of a 50 percent rating 
pursuant to Diagnostic Code 7800.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (2010).  The claim is denied.

The record does not show, nor does the Veteran contend, that 
unemployment arises from the service connected squamous cell 
carcinoma residuals.  Thus, the issue of entitlement to total 
disability based upon individual unemployability (TDIU) is not 
for present consideration.  See Rice v. Shinseki,  22 Vet. App. 
447 (2009).

Finally, the Board has considered whether there is evidence 
showing that the Veteran's service-connected disability should be 
referred for assignment of an extraschedular rating.  The record 
does not show that this disability has markedly interfered with 
his employment status beyond that interference contemplated by 
the assigned rating, and there is also no indication that this 
disability has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  In the 
absence of an unusual disability picture such as one involving 
marked interference with employment or frequent hospitalization, 
the Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1), which 
concern the assignment of extra-schedular evaluations in 
"exceptional" cases.  See Thun v. Peake, 22 Vet. App. 111 
(2008).  

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in a March 2006 letters, 
prior to the date of the issuance of the appealed August 2006 and 
October 2006 rating decisions.  The Board further notes that one 
of the March 2006 letters contained notice concerning how a 
disability rating and an effective date for the award of benefits 
are assigned in cases where service connection is warranted.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorder described by the Veteran.  
Additionally, the Veteran was afforded a VA examination in March 
2006 that was fully adequate for the purposes of adjudication.  
The VA examination report reflect interview of the Veteran, 
physical examination, untouched color photographs detailing the 
Veteran's skin disorders, and medical conclusions by an 
appropriately qualified healthcare provider.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007). 

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.




ORDER

A rating in excess of 30 percent for residuals of squamous cell 
carcinoma affecting the face is denied.


____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


